Citation Nr: 0712329	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  98-20 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 as the result of surgery performed at a VA 
facility in 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming compensation benefits for disability 
associated with a surgical procedure performed at a VA 
facility in 1994.  Review of the record shows that the case 
was referred for consideration by a VA specialist for a 
medical opinion regarding the treatment that the veteran 
received in 1994.  While the physician reviewed the records 
and commented on them, the records have been misplaced and 
are not available for appellate review.  In addition, that 
physician commented that the veteran had received subsequent 
treatment that could be relevant at the medical facility at 
East Carolina University and that these records had not been 
made available for review.  

As noted, much of the original material that made up this 
appeal has been lost or misplaced.  There has been some 
attempt to rebuild the information.  As part of that effort, 
the Board has discovered this matter was remanded by the 
Board in 2002, prior to the medical opinion that was 
subsequently requested.

Some VA medical records have been computerized.  It is not 
clear in this case whether a request was made to ascertain in 
records from the 1994 and 1995 surgeries can be 
reconstructed.  Additionally, appellant seems to have been 
represented by the same service organization during this 
appeal.  The representative at the local RO should be 
contacted to see if additional records may be in their file 
which would help with reconstructing the claims file.

In addition, there is no affirmative evidence that the 
veteran has been afforded all necessary notifications 
provided for by the VCAA, including those subsequently 
required by the United States Court of Appeals for Veterans 
Claims (Court).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
addition, appellant and his representative 
are hereby instructed to review any 
records they may have on file and submit 
copies to the VA.  This may include rating 
actions, statements or supplemental 
statements of the case, or any medical 
records to which they have access.

2.  The RO/AMC should request copies of all 
records of treatment that the veteran 
received at the Durham and Fayetteville 
VAMC's, where the surgical procedure was 
performed and other treatment rendered.  
Treatment records dating from prior to the 
surgeries in 1994 and 1995, through current 
treatment should be requested.  If the 
records are unavailable, that is are not on 
the computer or are otherwise unavailable, 
that fact should be documented in the claim 
file and attempts made to reconstruct the 
records should be detailed.

3.  After obtaining any necessary consent, 
the RO/AMC should obtain copies of all 
records of treatment that the veteran 
received at East Carolina University in 2003.  
Records of treatment by the veteran's private 
physician, Dr. Randall Chitwood should also 
be requested.  Again, if records cannot be 
obtained, that should be noted and 
documentation concerning the attempts made 
should be set out.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


